IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE

LEWIS C. PELL,              )
                            )
    Plaintiff,              )
                            )
        v.                  )                   C.A. No. 12251-VCL
                            )
ROBERT C. KILL, KENNETH H. )
PAULUS, KEVIN H. ROCHE, and )
JAMES P. STAUNER,           )
                            )
    Defendants,             )
                            )
        and                 )
                            )
COGENTIX MEDICAL, INC.,     )
                            )
    Nominal Defendant.      )

                                    OPINION

                           Date Submitted: May 16, 2016
                            Date Decided: May 19, 2016

Kelly A. Terribile, Gregory E. Stuhlman, Brittany M. Giusini, GREENBERG TRAURIG
LLP, Wilmington, Delaware; Harold S. Shaftel, Benjamin K. Shiffman, GREENBERG
TRAURIG LLP, New York, New York; Counsel for Plaintiff.

Sharon Oras Morgan, Carl D. Neff, Wali W. Rushdan, II, FOX ROTHSCHILD LLP,
Wilmington, Delaware; Bret A. Puls, Carrie Baker Anderson, Laura E. Stecker, FOX
ROTHSCHILD LLP, Minneapolis, Minnesota; Counsel for Defendants.

LASTER, Vice Chancellor.
       Nominal defendant Cogentix Medical, Inc. (the ―Company‖) has scheduled its

annual meeting for May 20, 2016 (the ―Annual Meeting‖). Before the actions challenged

in this case, its board of directors (the ―Board‖) had eight seats staggered into three

classes. Three were designated for Class I directors, three for Class II directors, and two

for Class III directors. The Class I directors will stand for election at the Annual Meeting.

       Before the events giving rise to this litigation, the eight members of the Board

were aligned to varying degrees with either plaintiff Lewis C. Pell or defendant Robert C.

Kill. Pell is a Class I director and the Company‘s largest stockholder. He was a co-

founder and Chairman of the Board of Vision-Sciences, Inc. (―VSI‖), one of two

constituent corporations that merged to form Cogentix. Two other members of the Board

were former directors of VSI.

       Kill is a Class III director and the Company‘s incumbent CEO, President, and

Chairman of the Board. He was CEO, President, and Chairman of Uroplasty, Inc., the

second of the two constituent corporations that merged to form Cogentix. Four other

members of the Board were former directors of Uroplasty.

       On February 16, 2016, Pell filed an amendment to his Schedule 13D in which he

publicly disclosed his intention to seek changes in the composition of the Board and the

management team. The other directors understood that if Pell did not get his way, he

intended to wage a proxy contest to elect himself and two allies as Class I directors. Over

the next six weeks, it became clear that Pell wanted Kill terminated and Kill‘s closest

allies, defendants Kenneth H. Paulus and Kevin H. Roche, to leave the Board.




                                              1
       The directors other than Pell and Kill attempted to find a negotiated solution, but

Kill, Paulus, and Roche needed a Plan B. One of the Class I seats was held by a legacy-

Uroplasty director, so if the negotiations failed, Pell‘s proxy contest could change the

balance in the boardroom from a five-to-three majority to a four-to-four deadlock.

Matters became more serious when a legacy-Uroplasty director in Class II resigned. At

that point, if Pell succeeded in electing three Class I directors, the balance could flip to a

four-to-three majority in Pell‘s favor.

       As their Plan B, Kill, Paulus, and Roche developed a strategy to shrink the size of

the Board from eight seats to five and reduce the number of Class I seats to one (the

―Board Reduction Plan‖). During a meeting of the Board held on March 29, 2016, the

directors voted along party lines to approve the Board Reduction Plan. A reduction from

eight seats to seven took place immediately, eliminating the vacancy created by the

resignation of the Class II director. The reduction from seven seats to five will become

effective at the Annual Meeting. Kill, Roche, and Paulus voted in favor. So did the fourth

legacy-Uroplasty director, defendant James P. Stauner, who had decided not to stand for

re-election. Pell and the two legacy-VSI directors voted against.

       Through the Board Reduction Plan, Kill, Roche, Paulus, and Stauner (the

―Defendant Directors‖) sought to preserve the legacy-Uroplasty directors‘ control over

the Board and neutralize the threat of Pell‘s proxy contest. Before the Board Reduction

Plan, the Company‘s stockholders had the opportunity to elect three nominees to the

Class I seats, potentially establishing a new Board majority. By reducing the number of




                                              2
Class I seats, the Defendant Directors ensured that no matter how the stockholders voted,

they would retain a three-to-two majority.

       Although the point is contested, I assume for purposes of analysis that the

Defendant Directors sought to preserve their control not to extract personal benefits, but

rather for the selfless purpose of overseeing a thorough and deliberative process after the

Annual Meeting to re-constitute the Board with independent directors that they would

identify, vet, and select. The problem is that when facing an electoral contest, incumbent

directors are not entitled to determine the outcome for the stockholders. Stockholders

elect directors, not the other way around. Even assuming that the Defendant Directors

acted for an unselfish purpose, they still acted inequitably. A preliminary injunction shall

issue enjoining the Company from implementing the portion of the Board Reduction Plan

that otherwise would become effective at the Annual Meeting.

                         I.      FACTUAL BACKGROUND

       The facts are drawn from the record developed in connection with the application

for a preliminary injunction. The parties have submitted numerous documentary exhibits

and deposition testimony from five fact witnesses.

       After the depositions were completed, both sides submitted affidavits from

witnesses who had been deposed. The affiants‘ counsel could have elicited the averments

in the affidavits when the witnesses‘ depositions were taking place, as they did on other

matters. Had they done so, opposing counsel could have tested the assertions through




                                             3
cross-examination. Because the lawyers eschewed that course, this decision largely

discounts the affidavits.1 It relies most heavily on the contemporaneous documents.

       What follows are the facts as they are likely to be found after trial, based on the

current record. This is a probabilistic exercise. To make the implicit explicit, the eventual

findings of fact after trial could be different.

B.     The Company And Its Governance Structure

       Cogentix is a Delaware corporation headquartered in Minnetonka, Minnesota. The

Company designs, develops, manufactures, and markets medical device products for

specialty medical markets, such as urology, gynecology, and bariatric medicine. Its

common stock trades on NASDAQ under the symbol ―CGNT.‖

       Cogentix was formed through a stock-for-stock merger between two NASDAQ-

listed companies: VSI and Uroplasty. The transaction closed on March 31, 2015 (the

―Merger‖). Technically, VSI acquired Uroplasty through a reverse-triangular merger.

After the transaction closed, VSI changed its name to Cogentix.

       In corporate governance terms, Uroplasty was the acquirer. Its former stockholders

emerged owning approximately 62.5% of Cogentix, and its management team continued

at the helm of the combined company. Kill had been Uroplasty‘s President, CEO, and



       1
         In re Del Monte Foods Co. S’holders Litig., 25 A.3d 813, 819 (Del. Ch. 2011);
see In re W. Nat. Corp. S’holders Litig., 2000 WL 710192, at *19 (Del. Ch. May 22,
2000) (describing witness affidavits and explaining that the Court of Chancery will
―ordinarily attach little if any weight to such inherently self-serving and non-adversarial
proffers‖); Cont’l Ins. Co. v. Rutledge & Co., 750 A.2d 1219, 1232 (Del. Ch. 2000) (―To
the extent the affidavits contradict the depositions, this Court will exclude the offending
affidavit testimony.‖).

                                                   4
Chairman of the Board before the Merger. He assumed the same roles at Cogentix. Non-

party Brett Reynolds had been Uroplasty‘s Chief Financial Officer. He took on that role

for Cogentix.

       More importantly for present purposes, legacy-Uroplasty directors commanded a

majority of the Company‘s eight board seats. Five seats were held by former directors of

Uroplasty, comprising the Defendant Directors and non-party Sven A. Wehrwein. Three

seats were held by former directors of VSI, comprising Pell and non-parties Cheryl Pegus

and Howard I. Zauberman.

       For Pell and Zauberman, the Merger involved stepping back from more active

roles at VSI. Pell was VSI‘s co-founder and its Chairman. Pell gave up the Chairman title

to Kill and continued only as a director, although he appears to have been kept on the

payroll as an employee, been given an office in the Company‘s headquarters, and been

provided with an assistant and a driver. He also continued to have significant influence

through his ownership of 7.1% of Cogentix‘s outstanding shares, which made him its

second largest stockholder, and his status as the Company‘s largest creditor, having

loaned VSI a total of $28.5 million. Zauberman had been the President and CEO of VSI

and a director before the Merger. He continued only as a director.

       Before the Merger, Section 1 of Article Twelfth of VSI‘s certificate of

incorporation (the ―Charter‖) empowered its board of directors to determine by resolution

the total number of directors comprising the full board. The provision stated:

       The number of directors of the Corporation shall not be less than three. The
       exact number of directors within the limitations specified in the preceding



                                             5
       sentence shall be fixed from time to time pursuant to a resolution adopted
       by the Board of Directors.

Roche Aff. Ex. A at 12. The provision remained in effect after the Merger.

       Before the Merger, Section 2 of Article Twelfth of VSI‘s Charter divided the

Board into three classes. It stated:

       The Board of Directors shall be and is divided into three classes: Class I,
       Class II and Class III. No one class shall have more than one director more
       than any other class. If a fraction is contained in the quotient arrived at by
       dividing the designated number of directors by three, then, if such fraction
       is one-third, the extra director shall be a member of Class I, and if such
       fraction is two-thirds, one of the extra directors shall be a member of Class
       I and one of the extra directors shall be a member of Class II, unless
       otherwise provided from time to time by resolution adopted by the Board of
       Directors.

Id. This provision also remained in effect after the Merger.2

       Before the Merger, the Uroplasty board had five members, and the VSI board had

six. To accommodate the agreed-upon, post-Merger governance structure, the VSI board

exercised its authority to increase the number of directors to eight. The post-Merger

directors were allocated by class as follows, with the parenthetical letter denoting

whether the individual was a legacy-Uroplasty or legacy-VSI director:




       2
          The Company‘s by-laws (the ―Bylaws‖) contained identical provisions. See
Roche Aff. Ex. B §§ 2.2 & 2.3. The resulting duality is not relevant to this decision, so
this decision does not distinguish between the provisions in the Charter and Bylaws.


                                             6
           Class I                       Class II                    Class III
      (Term ends in 2016)           (Term ends in 2017)         (Term ends in 2018)
  Pell (V)                        Kill (U)                   Paulus (U)
  Stauner (U)                     Pegus (V)                  Roche (U)
  Zauberman (V)                   Wehrwein (U)

       As required by NASDAQ Rule 5605(2), the post-Merger Board established three

standing committees: the Audit Committee, the Compensation Committee, and the

Governance and Nominating Committee (the ―Nominating Committee‖). The

composition of the committees was as follows:

     Audit Committee          Compensation Committee           Nominating Committee
 Wehrwein (Chair) (U)         Paulus (Chair) (U)             Roche (Chair) (U)
 Stauner (U)                  Pegus (V)                      Paulus (U)
 Roche (U)                    Wehrwein (U)                   Pegus (V)

Legacy-Uroplasty directors thus chaired all three committees and constituted at least a

majority of each committee‘s members.

C.     Disputes Arise.

       Disputes immediately arose between the leaders of the two predecessor

companies. On the day after the Merger closed, Kill visited Pell at the former VSI

headquarters in Orangeburg, New York. Kill and Pell dispute what was said, but it is

clear that the meeting did not go well. By the end of the week, Pell was threatening to

have Kill fired as CEO. See Kill Dep. 11, 62-63; Roche Dep. 89-90; Stauner Dep. 58-60.

       Kill reported these incidents to the Audit Committee. The Audit Committee

reprimanded Pell, but did not take further disciplinary action. Kill viewed this response as

inadequate. He hired counsel and sent a letter to the Audit Committee to express his


                                              7
dissatisfaction with the process, investigation, and results. Over the ensuing months,

tensions grew.

D.     The February 16 Letter

       The boardroom temperature rose significantly on February 16, 2016, when Pell

sent his fellow directors an open letter in which he expressed his desire to change the

management team and signaled his willingness to run a proxy contest. Stulhman Aff. Ex.

5 (the ―February 16 Letter‖). Pell told the other directors that he was ―deeply

disappointed by . . . the unsatisfactory performance and empty vision of the Company‘s

leadership at both the executive management and Board levels.‖ Id. at 2. He also stated,

―I cannot stand by while the current executive management and Board leadership

jeopardize the Company‘s full potential.‖ Id.

       The bulk of Pell‘s letter took aim at the Company‘s performance under Kill. Pell

noted that the Company‘s stock price was ―down approximately 75% since the

announcement of the [M]erger‖ and that the Company‘s total market capitalization was

less than its outstanding indebtedness. Id. Pell objected to Kill simultaneously holding the

positions of Chairman, President, and CEO, through which Pell believed Kill exercised

―far too much control over the Company and the Board.‖ Id. Pell also noted that

       Except for me, none of the other Board members actually have significant
       stockholdings in the Company and, as a result, their interests are not
       sufficiently aligned with shareholders. Instead, most of the other Board
       members are closely and personally aligned with Mr. Kill. Although the
       [B]oard obviously should act as an independent monitor and check on Mr.
       Kill‘s authority and decision-making, [there are] examples of [its] failures
       to do so.




                                             8
Id. The letter cited Kill‘s compensation package, which it described as ―grossly out of

line with what is warranted.‖ Id. The letter noted that ―[d]espite the fact that shareholders

overwhelmingly recommended against that level of pay, the Board majority still opted to

bestow it on Mr. Kill to whom they appear beholden.‖ Id. The letter also cited the recent

departure of ―the Company‘s well-regarded CFO,‖ which ―left us in a position with no

choice but to expand [Kill‘s] power beyond his positions as Chair, President and CEO to

include the Principal Accounting Officer function as well.‖ Id.

       The February 16 Letter also criticized the Company‘s lack of strategic vision:

       Not only have Mr. Kill and his Board allies presided over the loss of
       enormous shareholder value, but they have no sound strategy in place to put
       the Company on the path to achieve success. . . . I am suspicious that
       management and its Board allies may be more interested in finding means
       to generate short-term cash in order to pay for Mr. Kill‘s level of salary and
       to cover the Company‘s financial failures elsewhere. The answer, however,
       is not about short-sighted asset sales, but about building relationships and
       [sic] with the medical community end users of our current and future
       products—something which I know first-hand is a necessary ingredient for
       success in our business, but which our CEO does not do nor evidently
       understand.

Id. at 2-3.

       Finally, Pell reiterated his intent to take action: ―Given these failures on the part of

the executive and Board leadership, I cannot silently watch missed opportunities for what

can and should be a truly winning venture.‖ Id. at 3. He stated that he was ―mak[ing]

known my goal and intentions to explore how best to make fundamental changes to the

leadership of the Company, both at the executive and Board levels.‖ Id.

       Although Pell previously had made similar threats internally, this time he

simultaneously filed his letter publicly as an amendment to his Schedule 13D. He did so,


                                              9
he explained, because he felt that ―all shareholders should be aware of these serious

issues regarding the Company.‖ Id.

E.     The February 18 Meeting

       On February 18, 2016, two days after Pell sent the February 16 Letter, the Board

held a regularly scheduled meeting (the ―February 18 Meeting‖). Among other items, the

Board selected the date for the Annual Meeting. The Board also received reports from

management regarding various aspects of the Company‘s business.

       After concluding their normal business, the directors other than Pell and Kill met

in executive session. Kill was the CEO and Pell was technically an employee, so this

decision refers to the other directors as the ―Outside Directors.‖

       The Outside Directors began the executive session by calling in Pell and

discussing the February 16 Letter. Pell explained that he wanted Kill terminated and

would take action to achieve that goal if necessary. He indicated that he had the support

of approximately 40% of the Company‘s stockholders and implied that he was prepared

to change the composition of the Board. Everyone understood that Pell was threatening a

proxy context.

       Next, the Outside Directors excused Pell, called in Kill, and questioned him about

Pell‘s allegations. Kill felt attacked and believed he was being forced to defend his job.

See Kill Dep. 44-45.

       Finally, the Outside Directors met without Pell and Kill. They designated Stauner

and Paulus to attempt to negotiate a middle ground.




                                             10
F.     The Outside Directors Choose Sides.

       Although this fact is mildly contested, the record demonstrates that the February

16 Letter and the February 18 Meeting caused the Outside Directors to choose sides

between Pell and Kill, which they did with varying degrees of conviction. Generally

speaking, the legacy-Uroplasty directors aligned with Kill, and the legacy-VSI directors

aligned with Pell. See, e.g., Kill Dep. 20-22. In making this observation, I am not

suggesting that the legacy directors were beholden to or controlled by either Pell or Kill.

But human interactions are complex. The Outside Directors understandably had views

about who was in the right, and their personal and professional relationships influenced

their views.

       Among the Outside Directors, Roche and Paulus emerged as Kill‘s closest allies.

The contemporaneous documents illustrate this. For example, shortly after Pell sent the

February 16 Letter, Wehrwein began talking about resigning from the Board. Roche

sought to bolster Wehrwein‘s resolve by sending him an email in which he expressed his

intent to stand by Kill and work through the issues that Pell was raising:

       We got into this situation in part because we thought the [M]erger was the
       solution to an intolerable position [at] [U]roplasty. We thought we needed
       to do something (and we may not have been wrong) and here we are. So I
       am actually perfectly happy to find some way to let the cornerstone of the
       intolerable situation stay as is and see if we can make it work as well as
       possible.

       And just so I am clear with you, and I told [Paulus] the same thing, I will
       never abandon [Kill] in this situation, not because it is [Kill], but because I
       don’t think his leaving would be in the best interests of the shareholders
       and I won’t give in to Trump-like bullying, ever.

Stuhlman Aff. Ex. 1 at 1 (emphasis added).


                                             11
       After the February 18 Meeting, Wehrwein reiterated that he was thinking about

resigning. Roche again encouraged him not to resign, telling him that his presence was

―invaluable.‖ Stuhlman Aff. Ex. 9 at 1. Wehrwein mentioned in response that Pell ―may

have a point of view of my tenure‖ and ―clearly doesn‘t like me.‖ Id. Roche shot back:

       I would not spend one second worrying about what [Pell] does or doesn‘t
       think, just consider the speaker. And I am determined that [Pell] will never
       in any way control the board. That would be ruinous for the shareholders. I
       feel terrible about this, I feel like we appeased the villain [Pell] and
       punished [Kill].

Id. Kill, Roche, and Paulus exchanged numerous emails among themselves about how to

respond to Pell and his proxy contest.

       Wehrwein and Stauner were in a different position. They both supported Kill, but

neither was committed to an all-out fight. Pell regarded Stauner and Wehrwein as more

independent than Roche and Paulus, and he would later suggest that the Board form a

special committee with Stauner and Wehrwein as its only members that would be tasked

with trying to resolve the Company‘s management and board governance issues.

       Similar gradations of allegiance operated on Pell‘s side. Zauberman had served as

the CEO of VSI and was Pell‘s strongest ally. He vocally supported Pell. Pegus was

aligned with Pell, but less openly and, seemingly, less closely.

G.     Plan A and Plan B

       After the February 18 Meeting, the factual story becomes complicated, with

multiple threads proceeding in parallel. The central actor for the plaintiff was Pell, who

continued to push openly and publicly for change at the Company. Zauberman actively

supported and assisted Pell.


                                            12
       The central actors for the defendants were Kill, Roche, and Paulus. In addition to

being Kill‘s strongest supporters, Roche and Paulus comprised a majority of the three-

member Nominating Committee, and Roche served as its Chair. This put Roche and

Paulus at the center of the Board-level governance struggle.

       After the February 18 Meeting, Kill, Roche, and Paulus saw two possible paths.

One path—Plan A—was for the Outside Directors to broker a negotiated resolution

between Pell and Kill. Among themselves, Kill, Roche, and Paulus discussed possible

terms, such as whether Kill would need to leave the Company and whether Pell would

enter into a standstill agreement or stockholder voting agreement. As part of Plan A,

Roche and Paulus led the Outside Directors in an effort to identify director nominees who

might be acceptable to both Pell and Kill.3 They hoped they could avoid a proxy contest

if the Nominating Committee could find suitable nominees.

       But if a negotiated resolution failed and suitable nominees could not be found in

time, then Kill, Roche, and Paulus needed a Plan B. Under those circumstances, they

believed Pell would launch a proxy contest to elect himself, Zauberman, and a third Class

I director who would be allied with Pell. If Pell succeeded, it would change the reality in



       3
         See, e.g., Stuhlman Aff. Ex. 2 (potential candidate); Stuhlman Aff. Ex. 3 (same);
Stuhlman Aff. Ex. 9 (Roche asking Paulus for potential candidates); Stuhlman Aff. Ex.
12 (Kill reminding himself to identify ―Independent Board members you would want us
to consider if there is wholesale change. Guys like Bill Little who will support you.‖);
Stuhlman Aff. Ex. 14 (Roche soliciting potential candidates from other directors);
Stuhlman Aff. Ex. 16 (Roche reporting to Kill on conversation with candidate who was
―only interested if I [Roche] were here, and even then, really not interested in taking on
the Pell drama‖ and discussing possible candidates).


                                            13
the boardroom from a five-to-three majority in favor of the legacy-Uroplasty directors to

a four-four split. Kill, Roche, and Paulus regarded that outcome as unacceptable. They

appear to have believed sincerely that Pell would use his increased Board-level influence

to the detriment of the Company and its stockholders.

      Kill, Roche, and Paulus needed a Plan B that would pre-empt the threat of Pell‘s

proxy contest, and they hit upon the Board Reduction Plan as a solution. By email dated

February 19, 2016, Kill suggested to Paulus what he thought the Board should do if Pell

was ―not in a compromising mood‖:

      [T]ell Pell and his assistant that they are terminated immediately as
      employees and no longer allowed to enter our office . . . , tell them that they
      can come back on Saturday to remove their personal belongings under
      supervision, go to a 6 person board by not re-nominating [Zauberman] and
      [Stauner], and tell Pell that he and Pegus will be in the upcoming class
      (which avoids any proxy fight)[.]

Stuhlman Aff. Ex. 6 at 1. Notably, Kill‘s email expressly linked the Board Reduction

Plan to ―avoid[ing] any proxy fight.‖

      Later that day, Kill followed up with Paulus and reiterated his belief that the Board

Reduction Plan would prove necessary:

      [Y]ou‘ve convinced me that I underestimate Pell‘s crazy factor. He will not
      be reasonable this week. Once that happens, [Stauner] and [Wehrwein]
      need to have the common sense and integrity to do what‘s right after
      watching Pell in action at this week‘s meeting. What‘s right is the below
      plan [i.e., the Board Reduction Plan Kill set out in the email quoted above].
      Then, we temporarily upsize the Board by two after the Annual Meeting (I
      think I already have two independents that would take on the risk and be
      good for Darin [Hammers, formerly Uroplasty‘s Senior Vice President of
      Global Sales and Marketing and currently the Company‘s Chief Operating
      Officer]), and we can then execute the orderly transition for you, me and
      [Roche] without shareholder disruption. The bottom line is that Pell can‘t



                                            14
      be calling the shots…and he needs to know there are solutions not good for
      him if he isn‘t willing to play ball.

Stuhlman Aff. Ex. 7 at 1. In this email, Kill linked the Board Reduction Plan to (i)

avoiding a proxy contest, termed euphemistically as ―shareholder disruption,‖ and (ii)

enabling the Defendant Directors, not the stockholders, to determine who would serve as

directors of the Company. The latter would be accomplished by upsizing the Board after

the Annual Meeting and executing an ―orderly transition‖ for Kill, Roche, and Paulus.

      By email dated February 21, 2016, Paulus told Roche that he was largely

committed to the Board Reduction Plan as Plan B:

      [B]een thinking a lot about this over the weekend. Feel like we appeased
      the villain [Pell] and punished the good guy [Kill]. Anyhow a couple of
      things that I think would be important in the discussion and understanding
      with [Pell]. . . . The third is that he will accept and agree to vote for, give
      his proxy for, the nominating committee‘s recommendations for the board.
      If [Pell] won‘t agree to the board thing then I think we need to persuade
      [Stauner] that the best option is to downsize the board—don‘t replace
      [Stauner] if he leaves and eliminate [Zauberman‘s] seat.

Stuhlman Aff. Ex. 10 at 1.

      That same day, Paulus emailed Kill about the need ―to figure out where we go

from here once he [Pell] blows us off once again.‖ Stulhman Aff. Ex. 11 at 1. Kill

stressed the need to deploy the Board Reduction Plan as Plan B: ―I agree that he [Pell]

won‘t agree to anything . . . which is why [Stauner] and [Wehrwein] need to do what‘s

right and downsize the Board. It will be a solid 4-2 after that, and you [Paulus] and

[Roche] will still control the Nominating Committee.‖ Id. (emphasis added). Kill thus tied

the Board Reduction Plan explicitly to retaining a Board majority and the ability to use

the Nominating Committee after the Annual Meeting to re-constitute the Board. A few


                                            15
days later, Kill again linked the Board Reduction Plan to permitting the Defendant

Directors to choose who would serve on the Board. See Stuhlman Aff. Ex. 15 at 1 (Kill

writing, ―I need to understand your [Roche‘s] strategy (downsize to 5 or 6 and add later

OR add now to replace [Zauberman] and [Stauner])‖).

H.     The Initial Negotiations Fail.

       Meanwhile, after the executive session on February 18, 2016, Stauner and Paulus

tried to schedule a meeting with Pell to see if the three of them could ―reach a mutually

agreeable solution that would protect all shareholders and address some of the issues you

[Pell] raised.‖ Stauner Decl. Ex. 1 at 1. The meeting failed to occur when Pell insisted on

having his attorney present. Stauner and Paulus told Pell that the Outside Directors had

not contemplated a meeting that included counsel. By email dated February 24, 2016,

Pell explained why he wanted his attorney present and reiterated his view that the legacy-

Uroplasty directors were allied with Kill:

       I don‘t like the 3 of us [meeting]. Everytime [sic] you guys outnumber me I
       suffer. Paul [Rachlin, Pell‘s attorney,] or I will see you in court. I‘m fed up
       with your bullshit. This board gave a 2 million dollar package to a CEO
       who was worth one 6th of that and the non binding [sic] vote by the
       stockholders said NO. Your board was not aligned with the stockholders.
       And that proves it. My 13D is about to blow up. See you in court and on the
       front page of [e]very [Minneapolis] newspaper.

Id.

I.     The February 26 and March 1 Meetings

       By letter dated February 25, 2016, Pell demanded that the Board re-evaluate Kill‘s

employment agreement and consider changes in the Board. He proposed that the Board




                                             16
form a special committee, with Stauner and Wehrwein as its members, to independently

evaluate issues relating to the management team, Board structure, and any transitions.

       On February 26, 2016, in response to Pell‘s letter, the Outside Directors held a

special meeting. They continued discussing the clash between Pell and Kill, and they

considered Pell‘s demand for a special committee. They concluded that

       the appropriate governance process to address and consider Mr. Pell‘s
       requests was through the use of the Board‘s existing committee structure.
       Accordingly, the Board tasked the Company‘s Compensation Committee to
       review management‘s compensation and possible succession planning and
       tasked the [Nominating] Committee to evaluate the Board‘s composition
       and size.

Roche Decl. Ex. 2 at 1.

       By letter dated February 28, 2016, Pell reiterated his demands. He also objected to

the executive session conducted by the Outside Directors. He proposed again that the

Board form a special committee. In response, the Outside Directors met again on March

1, 2016. They decided to stick with the approach they had agreed to on February 26.

They anticipated that the committees would report to the full Board at a meeting ―to be

scheduled at the end of March.‖ Stauner Aff. Ex. D at 1.

J.     Matters Come To A Head.

       In early March 2016, the three-way negotiations among Pell, Kill, and the Outside

Directors resumed in earnest. Pell made clear that in addition to terminating Kill, he also

wanted Roche and Paulus off the Board.

       Roche and Paulus were willing to consider resigning as part of a negotiated

solution, but they did not want to hand the Company over to Pell. They wanted Pell to



                                            17
drop his proxy contest, enter into a standstill agreement, and support three new

independent directors who would replace Roche, Paulus, and Kill. They did not want to

give Pell any voice in selecting the three new directors.

       The need to make decisions for the Company‘s proxy statement ultimately forced

the Defendant Directors to take action. With the Annual Meeting scheduled for May 20,

2016, the Board had to decide whom the Company would nominate. Kill and Roche

sought to push off the Board meeting until ―as late as possible.‖ Stuhlman Aff. Ex. 18 at

1. Because of the timing requirements for filing the proxy statement, however, Kill

noticed the meeting for March 21. The meeting was later pushed back to March 29.

       Under its charter, the Nominating Committee was charged with recommending

candidates to the Board. As part of its vetting process, the Nominating Committee

evaluated for potential re-nomination any Class I directors whose terms were expiring as

well as any new nominees that were suggested. By email dated February 28, 2016, Roche

contacted his fellow directors about possible candidates. He explained that

       [i]n the event that at any time a director desires not to be nominated for re-
       election and because it is prudent for a company to always have a list of
       potential candidates for director vacancies, I would request that each of you
       forward to me a list of people you believe would be good possible directors
       for Cogentix, along with a brief background on the person. The
       [Nominating] Committee will then evaluate these potential candidates and
       maintain information on them in the event that vacancies arise.

Stuhlman Aff. Ex. 14 at 1. Roche‘s email notably did not mention any plan to reduce the

size of the Board.

       In another email dated February 28, 2016, Roche asked the three Class I directors

if they wished to be re-nominated, and he solicited feedback from other members of the


                                             18
Board about the Class I directors‘ performance. Stauner emailed Roche the next day,

stating ―I do not want to be re-nominated for re-election to the Board.‖ Stuhlman Aff. Ex.

59 at 1. Pell and Zauberman responded that they wished to be re-nominated. Roche Aff.

Ex. J at 1.

         On March 16, 2016, Roche emailed Pegus and Paulus about a meeting of the

Nominating Committee to be held on March 18. He identified the following agenda

items:

         1. Consideration of renomination of Lew Pell.

         2. Consideration of renomination of Howard Zauberman.

         3. Discussion regarding the seat being vacated by Jim Stauner.

         4. Discussion re size of board.

         5. Discussion re separating CEO and Chairperson roles.

Roche Aff. Ex. N at 1. Roche did not provide further detail regarding the item about ―size

of board.‖

         In his March 16 email, Roche described the feedback he had received about Pell

and Zauberman:

         In regard to Lew Pell, one person praised his performance and
         recommended renomination. Others commented on troublesome aspects of
         his performance, but generally supported renomination due to his equity
         and debt position in the company.

         In regard to Howard Zauberman, one person praised his performance and
         recommended renomination. The remainder noted issues with Mr.
         Zauberman‘s performance and recommended he not be renominated.

Id.




                                             19
       Evidencing his alignment with Kill and opposition to Pell, Paulus responded by

inquiring about requiring directors to disclose any ties with Pell. He wrote:

       Given the proxy process we are currently managing, is there any utility in
       reviewing our conflict of interest policy for good governance and for
       individual directors? I also wonder if we should ask each board member to
       complete a disclosure of any business, financial, or investment activities
       with Lew Pell.

Id. Pegus wrote back, observing that the disclosure should not ―be focused on

relationships with [Pell]‖ but rather broadened to include any entanglements. Stuhlman

Aff. Ex. 26 at 1. Paulus agreed and observed that ―[w]e will have to walk a careful line as

we manage the proxy fight with one shareholder while considering the interests of the

others.‖ Id. Paulus thus recognized in writing what everyone had known since February

16: Without a negotiated settlement, a proxy fight was coming.

       On March 18, 2016, the Nominating Committee held a telephonic meeting. Roche

presided as Chair, and Paulus and Pegus attended. The minutes recount that the members

―voted two to one to recommend that the board nominate Mr. Pell to serve as the sole

director of Class I of the Board of Directors.‖ Roche Aff. Ex. Q at 1. The members also

―voted two to one to recommend that the Board not nominate Mr. Zauberman to serve as

a Class I director of the Board and allow his term to expire at the 2016 Annual Meeting

of the Stockholders.‖ Id. Pegus was the dissenting vote. Paulus Dep. 30.

       The Nominating Committee members next turned to the issue of reducing the size

of the Board. According to the minutes,

       Mr. Roche led a discussion with the Committee regarding the potential size
       of the Board, noting that the Committee elected not to nominate Mr.
       Zauberman and understood that James Stauner was contemplating whether


                                             20
       he would agree to stand for reelection and may resign effective as of the
       expiration of his term. The Committee reflected on prior discussions
       relative to reducing the Board size by two seats, and the challenge of
       recruiting new members in compliance with the Committee Charter and
       Policy prior to the [A]nnual [M]eeting. A discussion took place during
       which Mr. Roche responded to questions from Committee members and the
       Committee discussed the pros and cons of eliminating the two board seats
       form Class I of the Board of Directors, if Mr. Stauner confirmed that he
       would [not] stand for reelection and would resign his seat in connection
       with the [A]nnual [M]eeting of stockholders.

Id. at 2. The Nominating Committee members ―voted two to one to recommend that . . .

in conjunction with the Company‘s [A]nnual [M]eeting the Board be decreased to five

(5) [sic] members by decreasing Class I of the Board to one member and that [the] Board

nominate Mr. Pell as the singular Class I successor.‖ Id. The reference to ―five (5)

members‖ was either a typographical error or an anachronism that crept in when the

minutes were drafted later. At the time, reducing the Board by two seats would have

resulted in six members. The Nominating Committee did not decide to reduce the Board

to five seats until after Wehrwein‘s resignation, which occurred three days later.

       Although the record is not clear on this point, it seems likely that Pegus contacted

Zauberman and Pell and reported on what had occurred at the meeting. By email dated

March 22, 2016, Zauberman wrote to Kill, asking ―I hear rumors that you want me off

the Board. Do I get to hear from you first or is [it] going to be a surprise?‖ Stuhlman Ex.

20 at 1. Kill responded:

       You must not be familiar with how a public company board works. The
       Nominating Committee seeks input from all board members, and they then
       meet to determine their recommendation to the full board. If any decision
       were to be made, communication would come from those who made that
       decision.



                                            21
Id.

      Kill nevertheless asked Roche to talk with Zauberman. On the morning of March

23, 2016, Roche and Zauberman had a call. Afterwards, Zauberman sent an email to Pell

in which he reported on the conversation:

      I spoke with Kevin Roche this morning . . . . He said that the [Nominating]
      Committee will be recommending the following:

      1. Reduce the Board by 2 positions eliminating [Stauner] and me. He stated
      that they believe this would make it easier to control the Board and that
      they consider me biased towards [Pell].

      2. Renominate [Pell] to the Board[.]

      3. Leave [Kill] with both [the] CEO and Chairman role. Only separate CEO
      from Chairman roles should they negotiate a transition for and with [Kill],
      and then hire a new CEO.

Stuhlman Aff. Ex. 35 at 1 (formatting added). At least according to Zauberman, Roche

linked the Board Reduction Plan to ―control [of] the Board.‖4

K.    Wehrwein Resigns.

      While these events were transpiring, Wehrwein resigned from the Board. On

March 21, 2016, he sent an email only to Kill, Stauner, and Roche in which he resigned,



      4
         In the Complaint, Pell alleged that he did not learn of the Board Reduction Plan
until the Board meeting on March 29, 2016, when the plan was proposed to the Board
and approved. That was true, in the sense that it was the first time Pell received official
notice. Discovery established that Pell received indications that the Defendant Directors
were planning something along the lines of the Board Reduction Plan soon after the
March 18 meeting of the Nominating Committee and again from Zauberman on March
22 and 23. The Defendant Directors claim that because Pell heard rumors earlier about
what the Defendant Directors were planning, the Complaint was false and Pell‘s theory
materially discredited. See Dkt. 48 at 4-5, 39-40. In my view, Pell‘s account was
materially accurate, and the Defendant Directors protest too much on this point.


                                             22
effective immediately. Wehrwein had served as the Chair of Audit Committee and was

designated as that committee‘s financial expert.

       Kill informed the other directors of Wehrwein‘s resignation on March 23, 2016.

Kill wrote that ―[i]n speaking with [Wehrwein], he said that he was ‗tapping out‘ as he

could no longer deal with the conflict within our Board.‖ Kill Aff. Ex. J at 1.

       Wehrwein‘s resignation prompted Roche to suggest reducing the size of the Board

to five. In an email dated March 25, 2016, Roche shared his thoughts with Paulus and

Pegus, the other members of the Nominating Committee:

       I would guess I speak for everyone when I say that I am extremely
       disappointed in [Wehrwein] leaving in this critical time, particularly
       because he is our audit committee chair and financial statement expert. I
       really don‘t understand it at all. As I try to process this in regard to our
       board decisions on Tuesday and after talking to the attorney, my thought is
       to simply now downsize the board by three seats. We can then take time to
       fully evaluate someone to replace [Wehrwein] as the financial statement
       and audit expert, evaluate the board candidate [Pell] suggested, and
       evaluate other potential candidates. There simply is not time now for us to
       do that evaluation properly.

Roche Aff. Ex. R at 1. Pegus responded that she agreed with that plan. Id.

       Three days later, in anticipation of a meeting of the Board to be held the next day,

Roche emailed Paulus and Pegus, noting that ―[w]ith the pace of events we haven‘t had a

chance to jointly discuss all the ramifications for governance, but I wanted to give both of

you the gist of what I will say tomorrow.‖ Roche Aff. Ex. S at 1. His email included the

following draft report:

       [The] Nominating Committee was charged with examining board
       composition and other governance issues, in addition to its annual tasks in
       regard to the proxy and shareholder meeting, and with making
       recommendations on those issues and tasks.


                                             23
       This process was complicated by [Wehrwein‘s] resignation and [Stauner‘s]
       indication that he likely would not stand for re-election . . . .

       [Wehrwein‘s] resignation leaves us without an audit committee financial
       expert, a serious concern that we need to address in 180 days under
       NASDAQ rules.

       Our ultimate goal is to try to rebuild a board that has the skills to effectively
       oversee the company‘s business and management for the benefit of all
       shareholders and that maximizes a perception of independence in
       performing those tasks and avoids persons who are perceived as having too
       close a tie to management or current directors or specific shareholders. We
       also should evaluate separating the CEO and Chairperson roles in
       conjunction with the board rebuilding.

       To do this effectively will take a careful, thoughtful process that cannot and
       should not be hurried. The [Nominating] Committee has begun setting out
       that process, which can include the use of an outside search firm to identify
       and evaluate candidates in accordance with the criteria and qualifications
       we set forth. Our initial focus should be to identify the replacement audit
       committee financial expert.

       In light of all the considerations and circumstances in which we find
       ourselves, our recommendations, some of which are standard ones relating
       to the annual proxy process, include:

       ...

       3. Renominat[ing] Lew Pell as a Class 1 director.

       4. Reduc[ing] the board immediately to seven members by eliminating the
       seat that was held by [Wehrwein] and decreasing Class II to two members.
       Reduce the board size to five effective at the shareholder meeting by
       decreasing Class 1 to one member, who would be Lew Pell, [and]
       eliminating [Stauner‘s] and [Zauberman‘s] seats.

Id. To justify the Board Reduction Plan, Roche thus cited the desire to enable the

incumbent directors, rather than the stockholders, to ―rebuild [the] board.‖ Id.

       After reviewing Roche‘s email, Paulus endorsed the draft report:




                                              24
      This looks good to me. I support this approach and the items recommended.
      That said, it is clear we have work to do to put the board back together
      again post downsizing.

Stuhlman Aff. Ex. 39 at 1. Paulus thus also linked the Board Reduction Plan to the

incumbent directors‘ desire to ―put the board back together‖ rather than having the

stockholders decide.

      Although the record again is not clear, it seems likely that Pegus reported to

Zauberman and Pell about what Roche was proposing. On March 28, 2016, the next day,

Pell sent another letter to the Board and filed it publicly as an exhibit to his Schedule

13D. Pell also provided the Company with formal notice, likewise dated March 28, that

he intended to nominate himself, Zauberman, and non-party Dr. James D‘Orta for

election as Class I directors. The notice included eight stockholder proposals to be

addressed at the Annual Meeting. Without commenting on the validity of any of the

proposals, they were:

●     “[A]mend Section 2.2 of the [Bylaws] and Article XII, Section 1 of the [Charter]
      to fix the size of the Board at eleven (11) members‖;

●     “[R]epeal each provision of amendment to the [Bylaws] adopted by the Board
      subsequent to July 15, 2009, which is the date of the last publicly available
      [Bylaws], without the approval of the stockholders of the Company‖;

●     “[R]epeal any action taken by the Board relating to the composition of the Board
      approved on or after the date of this Notice and prior to the 2016 Annual
      Meeting‖;

●     “[R]emove any person or persons, other than the persons elected at the 2016
      Annual Meeting, elected or appointed to the Board to fill any vacancy or newly
      created directorship on or after the date of this Notion and prior to the 2016
      Annual Meeting‖;

●     “[A]mend Section 2.8 of the [Bylaws] and Article XII, Section 7 of the Charter to
      allow for director removal by the stockholders without cause‖;


                                           25
●      “[A]mend Section 2.9 of the [Bylaws] and Article XII, Section 8 of the Charter to
       provide that any vacancies on the Board resulting from the removal of any director
       by the stockholders of the Company shall be filled exclusively by the stockholders
       of the Company‖;

●      “[R]equire that the Board adopt a policy and amend the [Bylaws] as necessary, to
       require that the position of chairman of the Board (the ‗Chair‘) be held by an
       individual who does not concurrently hold the position of Chief Executive
       Officer . . .‖;

●      “[R]equire that the Board adopt a policy, and amend the [Bylaws] as necessary, to
       require that the positions of Principal Accounting Officer or Principal Financial
       Officer of the Company be held by an individual who does not concurrently hold
       the position of Chief Executive Officer . . . .‖

Kill Aff. Ex. K at 2-3.

L.     The March 29 Meeting

       On March 29, 2016, the Board met at the Company‘s headquarters (the ―March 29

Meeting‖). Kill, Paulus, and Roche attended in person. The other directors attended by

telephone.

       Kill noted that the Company had received Pell‘s letter nominating three

individuals as Class I directors and proposing items of business for the Annual Meeting.

He also noted that ―the primary purpose of the meeting was to discuss the reports and

recommendations of the [Nominating Committee] and Compensation Committee . . . in

response to Mr. Pell‘s previously expressed concerns regarding the Company‘s

management and Board structure.‖ Roche Aff. Ex. T at 1.

       Roche gave the report of the Nominating Committee. He ―reported that the

committee was tasked . . . with evaluating the Board‘s current composition in light of Mr.

Pell‘s demands with the ultimate goal of providing a Board that adequately represented

all stockholders‖ and that the Committee also had conducted its ―annual review of

                                           26
incumbent candidates for re-nomination to the Board.‖ Id. At that point, Stauner

confirmed that he did not intend to stand for reelection and ―would resign his seat in

connection with the [A]nnual [M]eeting of stockholders and that his resignation would be

effective that day.‖ Id. After noting that Wehrwein had resigned, Roche reported that the

Committee made recommendations that included the following:

        That the Board size (i) be immediately decreased to seven (7) members by
        eliminating the seat previously held by Sven Wehrwein and decreasing
        Class II of the Board to two members, and (ii) in conjunction with the
        election of the sole director at the Company‘s [A]nnual [M]eeting be
        decreased to five (5) members by decreasing Class I of the Board to one
        member; and

        That the Board nominate Mr. Pell as the singular Class I successor and to
        serve as the sole director of Class I of the Board of Directors for a three-
        year term ending at [the] 2019 Annual Meeting of Stockholders or until his
        successor is elected and qualified.

Id. at 2.

        The Board considered resolutions consistent with the Nominating Committee‘s

recommendations. They passed by a vote of four to three. Kill, Roche, Paulus, and

Stauner voted in favor. Pell, Zauberman, and Pegus voted against.

M.      The April 5 Meeting

        After the March 29 Meeting, the Defendant Directors girded themselves for the

proxy contest. On April 1, Kill wrote to Stauner and Paulus about scheduling a meeting

of the Board ―to set up an executive committee of the board which excludes Pell and

Zauberman, as they are now adversarial to the Board and should not participate in

discussions related to our strategies around the proxy and solicitation of proxies.‖

Stuhlman Aff. Ex. 44 at 1.


                                            27
       On April 2, 2016, Kill gave formal notice of a meeting for April 5. He identified

the purpose as ―discuss[ing], among other things, our annual stockholders meeting.‖

Stuhlman Aff. Ex. 49 at 1. When Zauberman asked for more details, Kill ignored him,

telling Roche, ―I am not replying to him [Zauberman]. Nothing requires us to do so.‖ Id.

During the meeting on April 5, the Defendant Directors voted to form the special

committee.

N.     The Proxy Fight And This Litigation

       On April 5, 2016, Cogentix filed its preliminary proxy statement in connection

with the Annual Meeting. Two days later, Pell filed his preliminary proxy statement.

Both sides have filed their definitive proxy statements and a series of updates.

       Pell filed this action on April 25, 2016. He seeks ―declaratory and injunctive relief

to invalidate the [Defendant] Directors‘ unlawful actions, to vindicate his rights as a

stockholder and board member, to protect the stockholder franchise, and to negate

unlawful efforts by the [Defendant] Directors to maintain Board control and suppress

opposition.‖ Compl. ¶ 6. Following expedited discovery, a preliminary injunction hearing

was held on May 16.

                              II.      LEGAL ANALYSIS

       Pell seeks a preliminary injunction barring the Company from implementing the

Board Reduction Plan pending a trial on the merits. To obtain a preliminary injunction,

Pell must demonstrate (i) a reasonable probability of success on the merits; (ii) a threat of

irreparable injury if an injunction is not granted; and (iii) that the balance of the equities

favors the issuance of an injunction. Revlon, Inc. v. MacAndrews & Forbes Hldgs., Inc.,


                                             28
506 A.2d 173, 179 (Del. 1986). All three elements are met, and a preliminary injunction

will issue.

A.     The Probability of Success on the Merits

       The first element of the familiar injunction test requires that the plaintiff establish

a reasonable probability of success on the merits. This standard ―falls well short of that

which would be required to secure final relief following trial, since it explicitly requires

only that the record establish a reasonable probability that this greater showing will

ultimately be made.‖ Cantor Fitzgerald, L.P. v. Cantor, 724 A.2d 571, 579 (Del. Ch.

1998) (quotation marks omitted).

              1.     Enhanced Scrutiny Applies

       ―When determining whether corporate fiduciaries have breached their duties,

Delaware corporate law distinguishes between the standard of conduct and the standard

of review.‖5 ―The standard of conduct describes what directors are expected to do and is

defined by the content of the duties of loyalty and care.‖ In re Trados Inc. S’holder Litig.

(Trados II), 73 A.3d 17, 35 (Del. Ch. 2013). When litigation arises, directors are not



       5
         Chen v. Howard-Anderson, 87 A.3d 648, 666 (Del. Ch. 2014); see William T.
Allen, Jack B Jacobs & Leo E. Strine, Jr., Function Over Form: A Reassessment of
Standards of Review in Delaware Corporation Law, 56 Bus. Law. 1287, 1295-99 (2001)
[hereinafter Function Over Form]; William T. Allen, Jack B. Jacobs & Leo E. Strine, Jr.,
Realigning the Standard of Review of Director Due Care with Delaware Public Policy: A
Critique of Van Gorkom and its Progeny as a Standard of Review Problem, 96 Nw. U. L.
Rev. 449, 451-52 (2002) [hereinafter Realigning the Standard]; see also E. Norman
Veasey & Christine T. Di Guglielmo, What Happened in Delaware Corporate Law and
Governance from 1992-2004? A Retrospective on Some Key Developments, 153 U. Pa. L.
Rev. 1399, 1416-25 (2005) (distinguishing between the standards of fiduciary conduct
and standards of review).


                                             29
judged by the standard of conduct, but rather through the lens of a standard of review. Id.

at 35-36; Melvin Aron Eisenberg, The Divergence of Standards of Conduct and

Standards of Review in Corporate Law, 62 Fordham L. Rev. 437, 437 (1993). ―In each

manifestation, the standard of review is more forgiving of directors and more onerous for

stockholder plaintiffs than the standard of conduct.‖6

       ―Delaware has three tiers of review for evaluating director decision-making: the

business judgment rule, enhanced scrutiny, and entire fairness.‖ Reis v. Hazelett Strip-

Casting Corp., 28 A.3d 442, 457 (Del. Ch. 2011). Particularly during the 1980s,

standards of review seemed to proliferate. The landmark decisions in Unocal Corp. v.

Mesa Petroleum Co., 493 A.2d 946 (Del. 1985), and Revlon, Inc. v. MacAndrews &

Forbes Hldgs., Inc., 506 A.2d 173, 182 (Del. 1986), for example, were perceived initially

to be separate doctrines, with the latter imposing affirmative conduct obligations on

directors. Over the ensuing decades, Delaware decisions have made clear that Revlon




       6
         Chen, 87 A.3d at 666. ―The numerous policy justifications for this divergence
largely parallel the well-understood rationales for the business judgment rule.‖ Id. at 667.
For cogent explanations, see Function over Form, supra, at 1296, and Realigning the
Standard, supra, at 451-57 (same). Accord Eisenberg, supra, at 444, 461-67; Veasey &
Di Guglielmo, supra, at 1421-28; Julian Velasco, The Role of Aspiration in Corporate
Fiduciary Duties, 54 Wm. & Mary L. Rev. 519, 553-58 (2012). Opinions articulating the
policy rationales for applying standards of review that are more lenient than the
underlying standards of conduct include Brehm v. Eisner, 746 A.2d 244, 255-56 (Del.
2000), and Gagliardi v. TriFoods International, Inc., 683 A.2d 1049, 1052 (Del. Ch.
1996) (Allen, C.).


                                            30
does not impose conduct obligations but rather operates as a form of reasonableness

review, i.e., a manifestation of enhanced scrutiny.7

       It likewise seemed that Chancellor Allen‘s famous decision in Blasius Industries,

Inc. v. Atlas Corp., 564 A.2d 651 (Del. Ch. 1988), gave rise to a separate standard of

review. Since then, the Delaware Supreme Court has made clear that Blasius is a form of

enhanced scrutiny in which the compelling justification concept from that decision is

applied ―within the . . . enhanced standard of judicial review.‖8 Writing while serving on




       7
         See, e.g., Paramount Commc’ns Inc. v. QVC Network Inc., 637 A.2d 34, 45 (Del.
1994) (―[A] court applying enhanced judicial scrutiny should be deciding whether the
directors made a reasonable decision, not a perfect decision. If a board selected one of
several reasonable alternatives, a court should not second-guess that choice even though
it might have decided otherwise or subsequent events may have cast doubt on the board‘s
determination.‖ (emphasis removed)); In re Dollar Thrifty S’holder Litig., 14 A.3d 573,
595-96 (Del. Ch. 2010) (Strine, V.C.) (―[A]lthough the level of judicial scrutiny under
Revlon is more exacting than the deferential rationality standard applicable to run-of-the-
mill decisions governed by the business judgment rule, at bottom Revlon is a test of
reasonableness; directors are generally free to select the path to value maximization, so
long as they choose a reasonable route to get there.‖); In re Netsmart Techs., Inc.
S’holders Litig., 924 A.2d 171, 192 (Del. Ch. 2007) (Strine, V.C.) (―What is important
and different about the Revlon standard is the intensity of judicial review that is applied
to the directors‘ conduct. Unlike the bare rationality standard applicable to garden-variety
decisions subject to the business judgment rule, the Revlon standard contemplates a
judicial examination of the reasonableness of the board‘s decision-making process.‖); In
re Toys “R” Us, Inc. S’holder Litig., 877 A.2d 975, 1000 (Del. Ch. 2005) (Strine, V.C.)
(―[In Revlon,] the Supreme Court held that courts would subject directors subject to
Revlon . . . to a heightened standard of reasonableness review, rather than the laxer
standard of rationality review applicable under the business judgment rule.‖). See
generally J. Travis Laster, Revlon is a Standard of Review: Why It’s True and What It
Means, 19 Fordham J. Corp. & Fin. L. 5 (2013) (collecting authorities).
       8
        MM Cos., Inc. v. Liquid Audio, Inc., 813 A.2d 1118, 1129-31 (Del. 2003);
accord Stroud v. Grace, 606 A.2d 75, 92 n.3 (Del. 1992) (―In certain circumstances, a
court must recognize the special import of protecting the shareholders‘ franchise within

                                            31
this court, Chief Justice Strine likewise explained the role of Blasius within the larger

context of the intermediate standard of enhanced scrutiny.9

       The question of what causes enhanced scrutiny to serve as the operative standard

of review is a different inquiry than what it takes to satisfy or fall short of the parameters

of the test. Stated generally, enhanced scrutiny applies ―where the realities of the

decisionmaking context can subtly undermine the decisions of even independent and

disinterested directors.‖10 ―Inherent in these situations are subtle structural and situational



Unocal‘s requirement that any defensive measure be proportionate and reasonable in
relation to the threat posed.‖ (quotation marks omitted)).
       9
         Mercier v. Inter–Tel (Del.), Inc., 929 A.2d 786, 797, 805-813 (Del. Ch. 2007)
(Strine, V.C.); accord Kallick v. Sandridge Energy, Inc., 68 A.3d 242, 258-259 (Del. Ch.
2013) (Strine, C.); see Chesapeake Corp. v. Shore, 771 A.2d 293, 323 (Del. Ch. 2000)
(Strine, V.C.) (recommending unification of Blasius and Unocal by having the Delaware
courts ―infuse our Unocal analyses with the spirit animating Blasius and not hesitate to
use our remedial powers where an inequitable distortion of corporate democracy has
occurred.‖); Function Over Form, supra, at 1311-1316 (same). See generally Leo E.
Strine, Jr., The Story of Blasius Industries v. Atlas Corp., in Corporate Law Stories 243
(J. Mark Ramseyer ed., 2009) [hereinafter Story of Blasius].
       10
          Trados II, 73 A.3d at 43; accord Reis, 28 A.3d at 457-59; see QVC, 637 A.2d at
42 (―[T]here are rare situations which mandate that a court take a more direct and active
role in overseeing the decisions made and actions taken by directors. In these situations, a
court subjects the directors‘ conduct to enhanced scrutiny to ensure that it is
reasonable.‖); Dollar Thrifty, 14 A.3d at 598 (―In a situation where heightened scrutiny
applies, the predicate question of what the board‘s true motivation was comes into play.
The court must take a nuanced and realistic look at the possibility that personal interests
short of pure self-dealing have influenced the board to block a bid or to steer a deal to one
bidder rather than another.‖); see also In re Lukens Inc. S’holders Litig., 757 A.2d 720,
731 (Del. Ch. 1999) (describing Revlon as ―an important comment on the need for
heightened judicial scrutiny when reviewing situations that present unique agency cost
problems‖), aff’d sub nom. Walker v. Lukens, Inc., 757 A.2d 1278 (Del. 2000) (TABLE).
See generally Julian Velasco, Structural Bias and the Need for Substantive Review, 82
Wash. U. L.Q. 821, 870-83 (2004).


                                              32
conflicts that do not rise to a level sufficient to trigger entire fairness review, but also do

not comfortably permit expansive judicial deference.‖11

       Normally directors who face a proxy context confront a structural and situational

conflict because their own seats are at risk. ―A candidate for office, whether as an elected

official or as a director of a corporation, is likely to prefer to be elected rather than

defeated. He therefore has a personal interest in the outcome of the election even if the

interest is not financial and he seeks to serve from the best of motives.‖ Aprahamian v.

HBO & Co., 531 A.2d 1204, 1206 (Del. Ch. 1987). Consequently, ―[w]hen the election

machinery appears, at least facially, to have been manipulated, those in charge of the

election have the burden of persuasion to justify their actions.‖ Id. at 1207.

       Enhanced scrutiny, however, is not limited to electoral contests where the entire

board might be replaced. ―Enhanced scrutiny also applies in other situations where the



       11
          In re Rural Metro Corp. S’holder Litig., 88 A.3d 54, 81 (Del. Ch. 2014), aff’d
sub nom. RBC Capital Markets, LLC v. Jervis, 129 A.3d 816 (Del. 2015); see Dollar
Thrifty, 14 A.3d at 597 (―Avoiding a crude bifurcation of the world into two starkly
divergent categories—business judgment rule review reflecting a policy of maximal
deference to disinterested board decisionmaking and entire fairness review reflecting a
policy of extreme skepticism toward self-dealing decisions—the Delaware Supreme
Court‘s Unocal and Revlon decisions adopted a middle ground.‖); Golden Cycle, LLC v.
Allan, 1998 WL 892631, at *11 (Del. Ch. Dec. 10, 1998) (locating enhanced scrutiny
under Unocal and Revlon between the business judgment rule and the entire fairness
test); see also Stephen M. Bainbridge, Unocal at 20: Director Primacy in Corporate
Takeovers, 31 Del. J. Corp. L. 769, 795–96 (2006) (explaining Delaware Supreme
Court‘s creation of an intermediate standard of review between the entire fairness and
business judgment rule standards); Ronald J. Gilson, Unocal Fifteen Years Later (And
What We Can Do About It), 26 Del. J. Corp.. L. 491, 496 (2001) (―In Unocal, the
Delaware Supreme Court chose the middle ground that had been championed by no one.
The court unveiled an intermediate standard of review . . . .‖).


                                              33
law provides stockholders with a right to vote and the directors take action that intrudes

on the space allotted for stockholder decision-making.‖12

       The most fundamental principles of corporate governance are a function of
       the allocation of power within a corporation between its stockholders and
       its board of directors. The stockholders‘ power is the right to vote on
       specific matters, in particular, in an election of directors. The power of
       managing the corporate enterprise is vested in the shareholders‘ duly
       elected representatives. . . .

       Maintaining a proper balance in the allocation of power between the
       stockholders‘ right to elect directors and the board of directors‘ right to
       manage the corporation is dependent upon the stockholders‘ unimpeded
       right to vote effectively in an election of directors.

Liquid Audio, 813 A.2d at 1126-27 (footnotes omitted). The Delaware Supreme Court

and this court ―have remained assiduous in carefully reviewing any board actions

designed to interfere with or impede the effective exercise of corporate democracy by

shareholders, especially in an election of directors.‖ Id. at 1127.

       For enhanced scrutiny to apply, the board‘s actions ―need not actually prevent the

shareholders from attaining any success in seating one or more nominees in a contested

election for directors and the election contest need not involve a challenge for outright

control of the board of directors.‖ Id. at 1132. When there is director conduct ―affecting

either an election of directors or a vote touching on matters of corporate control,‖ the




       12
        Reis, 28 A.3d at 457; see State of Wis. Inv. Bd. v. Peerless Sys. Corp., 2000 WL
1805376, at *10–11 (Del. Ch. Dec. 4, 2000) (applying enhanced scrutiny to meeting
adjournment that kept polls open for vote on increasing shares allocated to stock option
plan).


                                             34
board must justify its action under the enhanced scrutiny test.13 In this case, both reasons

for applying enhanced scrutiny exist.

        First, the Board Reduction Plan ―affect[ed] . . . an election of directors.‖ Mercier,

929 A.2d at 811. Before the Board Reduction Plan, stockholders would vote on three

seats. After the Board Reduction Plan, stockholders will only vote on one seat. The Board

Reduction Plan therefore has a clear and obvious effect on the ability of the stockholders

―to vote either contrary to the will of the incumbent board members generally or to

replace the incumbent board members in a contested election.‖ Liquid Audio, 813 A.2d at

1129.

        Second, the Board Reduction Plan ―touch[ed] on‖ matters of corporate control.

Before the Board Reduction Plan, control over Cogentix was in play because the

stockholders could elect a slate of three directors who, together with the divided

incumbents, could form a new majority. After the Board Reduction Plan, control over

Cogentix was no longer in play. Stockholders could only re-elect one incumbent without

affecting the composition of the Board or the direction of the Company.

        Both types of conduct are sufficiently suspect to warrant review under the

enhanced scrutiny test. ―Of course, the mere fact that the court uses a heightened



        13
          Mercier, 929 A.2d at 811; see Stroud, A.2d at 92 n.3 (holding that enhanced
scrutiny applies whenever a board takes unilateral action ―touch[ing] upon issues of
control‖ (quotation marks omitted); Gilbert v. El Paso Corp., 575 A.2d 1131, 1144 (Del.
1990) (holding that a court must apply enhanced scrutiny whenever the board acts ―in
response to some threat to corporate policy and effectiveness which touches upon issues
of control‖).


                                             35
reasonableness standard does not mean that the directors will fail to satisfy it.‖

Sandridge, 68 A.3d at 259. Put differently, determining whether enhanced scrutiny

applies is different than determining whether enhanced scrutiny is met.

              2.     The Parameters Of Enhanced Scrutiny In The Voting Context

       When tailored for reviewing director action that affects stockholder voting,

enhanced scrutiny requires that the defendant fiduciaries bear the burden of proving (i)

that ―their motivations were proper and not selfish,‖ (ii) that they ―did not preclude

stockholders from exercising their right to vote or coerce them into voting a particular

way,‖ and (iii) that the directors‘ actions ―were reasonable in relation to their legitimate

objective.‖ Mercier, 929 A.2d at 810-11. ―If for some reason, the fit between means and

ends is not reasonable, the directors would also come up short.‖ Id. at 811.

       The Delaware Supreme Court has held that when the vote involves an election of

directors or touches on matters of corporate control, the directors‘ justification must not

only be ―reasonable‖ but also ―compelling.‖ Liquid Audio, 813 A.2d at 1129-30. In this

context, the shift from ―reasonable‖ to ―compelling‖ requires that the directors establish a

closer fit between means and ends. Mercier, 929 A.2d at 819. Although linguistically

reminiscent of the type of review given to suspect classifications under the federal

constitution, the use of the word ―compelling‖ is not intended to signal that type of strict

scrutiny. Id. Instead, it is a reminder for courts to approach directorial interventions that




                                             36
affect the stockholder franchise with a ―gimlet eye.‖14 It is also a reminder that in the

context of voting rights, there is one justification that the directors cannot use to justify

their actions: they cannot argue that without their intervention, the stockholders would

vote erroneously out of ignorance or mistaken belief about what course of action is in

their own interests.15

       I have assumed that the Defendant Directors motives were proper and not selfish.

The enhanced scrutiny analysis therefore turns on the second and third aspects of the test:

whether the directors precluded stockholders from exercising their right to vote or




       14
          Chesapeake Corp. v. Shore, 771 A.2d 293, 323 (Del. Ch. 2000) (Strine, V.C.)
(―If Unocal is applied by the court with a gimlet eye out for inequitably motivated
electoral manipulations or for subjectively well-intentioned board action that has
preclusive or coercive effects, the need for an additional standard of review is
substantially lessened. Stated differently, it may be optimal simply for Delaware courts to
infuse our Unocal analyses with the spirit animating Blasius and not hesitate to use our
remedial powers where an inequitable distortion of corporate democracy has occurred.‖);
Function Over Form, supra, at 1316 (―The post-Blasius experience has shown that the
Unocal/Unitrin analytical framework is fully adequate to capture the voting franchise
concerns that animated Blasius, so long as the court applies Unocal with a gimlet eye out
for inequitably motivated electoral manipulations or for subjectively well-intentioned
board action that has preclusive or coercive effects.‖ (quotation marks omitted)).
       15
           Id.; see Story of Blasius, supra, at 245 (explaining that directors have ―no
authority to prevent stockholders from seating a new board on the paternalistic grounds
that the stockholders did not realize that what was best for them was that the incumbent
board remain in power‖); id. at 269 (―While in office, directors [are] free to take a myriad
of business decisions that stockholders might not favor. But what directors [are] not free
to do [is] to decide that stockholders [have] to be protected from themselves, by
impairing their ability to choose a new set of directors to manage the company.‖); id. at
290 (―[W]hat was core to Blasius was that the judiciary not accept the doctrine of
substantive coercion as a justification for director conduct affecting the election
process.‖).


                                             37
coerced them into voting in a particular way, and whether the directors‘ actions bore a

sufficiently close relationship to a legitimate objective. Mercier, 929 A.2d at 810.

                     a.     Preclusion

       It is reasonably probable that the Defendant Directors will not be able to establish

at trial that the Board Reduction Plan is not preclusive. ―For a measure to be preclusive, it

must render a successful proxy contest realistically unattainable given the specific factual

context.‖ Versata Enters., Inc. v. Selectica, Inc., 5 A.3d 586, 603 (Del. 2010).

       The Board Reduction Plan made success in a proxy contest realistically

unattainable in two ways. First, it eliminated the possibility of success for two seats.

Before the Board Reduction Plan, stockholders had the opportunity to elect three

directors. After the Board Reduction Plan, they could elect only one director. By

eliminating two seats, the Board made it impossible for stockholders to elect directors to

those positions. By doing so, the Board imposed its favored outcome on the stockholders:

no new directors.

       The Board Reduction Plan also made a successful proxy contest realistically

unattainable because it prevented the stockholders from establishing a new majority.

Before the Board Reduction Plan, stockholders could establish a new board majority by

electing three Class I directors. After the Board Reduction Plan, that was no longer

possible. Once again, the Board imposed its favored outcome on the stockholders: no

change in Board-level control.

       The factual record supports these findings and demonstrates that the Defendant

Directors approved the Board Reduction Plan to avoid a proxy fight that they feared Pell


                                             38
would win. Before Wehrwein resigned, they believed that Pell could change the board

governance dynamic from a five-to-three majority that favored the legacy-Uroplasty

directors to a four-four split. In his email to Paulus dated February 19, 2016, Kill

proposed the Board Reduction Plan, noting that it ―avoids any proxy fight.‖ Stuhlman

Aff. Ex. 6 at 1. Later that day, Kill reiterated his support for the Board Reduction Plan,

stressing that it would prevent Pell from having any chance at ―calling the shots‖:

       What‘s right is [the Board Reduction Plan]. Then, we temporarily upsize
       the Board by two after the Annual Meeting . . . , and we can then execute
       the orderly transition for you [Paulus], me [Kill] and [Roche] without
       shareholder disruption. The bottom line is that Pell can‘t be calling the
       shots…and he needs to know there are solutions not good for him if he isn‘t
       willing to play ball.

Stuhlman Aff. Ex. 7 at 1. Kill euphemistically referred to the ability of stockholders to

elect three directors as ―shareholder disruption.‖ Id. Paulus agreed, writing that ―[i]f

[Pell] won‘t agree to [support the Nominating Committee‘s candidates] then I think we

need to persuade [Stauner] that the best option is to downsize the board—don‘t replace

[Stauner] if he leaves and eliminate [Zauberman‘s] seat.‖ Stuhlman Aff. Ex. 10 at 1. Kill

then reiterated the need for the Board Reduction Plan, stressing that ―[i]t will be a solid

4-2 after that, and [Paulus] and [Roche] will still control the Nominating Committee.‖

Stuhlman Aff. Ex. 11 at 1 (emphasis added). This was an explicit reference to preserving

Board control.

       The outcome might have been different if the directors had acted before Pell sent

the February 16 Letter. See Openwave Sys., Inc. v. Harbinger Capital P’rs Master Fund

I, Ltd., 924 A.2d 228, 242-44 (Del. Ch. 2007) (applying business judgment rule to



                                            39
decision to reduce size of board to eliminate vacant seats where directors acted on a clear

day with no proxy contest imminent). Under the present circumstances, Pell has

established a reasonable probability of showing successfully that the Board Reduction

Plan is preclusive. Pell has therefore established a reasonable likelihood of success on the

merits on a claim for breach of fiduciary duty under the enhanced scrutiny standard.

                     b.      Adequate Justification

       Assuming for the sake of argument that the Board Reduction Plan was not viewed

as preclusive, there remains a reasonable likelihood that the Defendant Directors will not

be able to establish at trial that the Board Reduction Plan was a sufficiently tailored

means to achieve a legitimate end. The Defendant Directors offered three justifications

for the Board Reduction Plan. One is illegitimate. The other two were not sufficiently

convincing to justify foreclosing a proxy contest.

       The Defendant Directors‘ principal justification for the Board Reduction Plan was

framed in the draft report and recommendations of the Nominating Committee that Roche

circulated on March 28, 2016. During the Board meeting on March 29, Roche delivered

his report, and the Defendant Directors acted on it. The Defendant Directors themselves

described the report as ―crucial to understanding the thought process of the [Nominating]

Committee and the Board as a whole.‖ Dkt. 48 at 28.

       In his report, Roche explained the following:

       Our ultimate goal is to try to rebuild a board that has the skills to effectively
       oversee the company‘s business and management for the benefit of all
       shareholders and that maximizes a perception of independence in
       performing those tasks and avoids persons who are perceived as having too
       close a tie to management or current directors or specific shareholders. . . .


                                              40
      To do this effectively will take a careful, thoughtful process that cannot and
      should not be hurried. The Committee has begun setting out that process,
      which can include the use of an outside search firm to identify and evaluate
      candidates in accordance with the criteria and qualifications we set forth.
      Our initial focus should be to identify the replacement audit committee
      financial expert.

Roche Aff. Ex. S at 1. He then recommended the Board Reduction Plan, which the

Defendant Directors adopted.

      As the report demonstrates, the Defendant Directors approved the Board

Reduction Plan so that they, rather than the Company‘s stockholders, could determine

who would serve on the Board. In addition to the evidence in Roche‘s report, the same

purpose can be seen in other contemporaneous documents, such as:

●     Paulus‘ response to the draft Nominating Committee report, in which he similarly
      referred to the Board Reduction Plan in terms of the Defendant Directors
      determining who would serve on the Board, noting that ―it is clear we have work
      to do to put the board back together again post downsizing.‖ Stuhlman Aff. Ex. 39
      at 1.

●     An email Roche wrote on March 25, 2016, after Wehrwein‘s resignation, in which
      he recommended reducing the Board to five for purposes of the Annual Meeting
      because ―[w]e can then take time to fully evaluate someone to replace [Wehrwein]
      as the financial statement and audit expert, evaluate the board candidate [Pell]
      suggested, and evaluate other potential candidates. There simply is not time now
      for us to do that evaluation properly.” Roche Aff. Ex. R at 1.

●     An email Kill wrote on February 21, 2016, in which he focused on using the
      Board Reduction Plan to retain a Board majority and control over the Nominating
      Committee: ―[Stauner] and [Wehrwein] need to do what‘s right and downsize the
      Board. It will be a solid 4-2 after that, and you [Paulus] and [Roche] will still
      control the Nominating Committee.‖ Stulhman Aff. Ex. 11 at 1 (emphasis added).

●     An email Kill wrote on March 2, 2016, in which he asked Roche about whether he
      planned to implement a strategy that involved using the Board Reduction Plan to
      get past the Annual Meeting, then expanding the Board afterwards to add
      candidates chosen by the Defendant Directors: ―I need to understand your
      [strategy (downsize to 5 or 6 and add later OR add now to replace [Zauberman]
      and [Stauner]).‖ Stuhlman Aff. Ex. 15 at 1.

                                           41
       Unfortunately for the Defendant Directors, the belief that directors know better

than stockholders is not a legitimate justification when the question involves who should

serve on the board of a Delaware corporation. ―The notion that directors know better than

the stockholders about who should be on the board is no justification at all.‖ Mercier, 929

A.2d at 811; accord Blasius, 564 A.2d at 663. ―[E]ven a board‘s honest belief that its

incumbency protects and advances the best interests of the stockholders is not a

compelling justification. Instead, such action typically amounts to an unintentional

violation of the duty of loyalty.‖ Esopus Creek Value LP v. Hauf, 913 A.2d 593, 602

(Del. Ch. 2006) (footnote omitted).

       The Defendant Directors‘ secondary justifications fare no better. During their

testimony, the Defendant Directors cited the cost savings from having fewer directors and

the greater efficiency of a smaller board. Although there are references in the record to

these benefits, they did not drive the Board Reduction Plan. They were embellished for

purposes of litigation. Cf. Mercier, 929 A.2d at 807 (explaining that enhanced scrutiny is

―useful in exposing pre-textual justifications‖).

       As with many litigation constructs, the secondary justifications were built around

grains of truth. The Defendant Directors testified that during 2015, discussion took place

about the possibility of reducing the size of the Board from eight directors to six. The

thought seems to have been that Zauberman and Stauner would leave, but the concept

was not fleshed out in detail, and Stauner does not recall anyone discussing his departure

with him. See Stauner Dep. 16-19.




                                             42
       When the idea of the Board Reduction Plan re-emerged in February 2016,

however, the concept was not animated by a desire to reduce costs or make the Board

more efficient. With one minor exception,16 the issue of costs did not appear at all in the

internal communications among Kill, Roche, and Paulus. They instead focused on

preserving control, and they discussed re-upsizing the Board after the Annual Meeting,

showing that cost was not a material factor to them. Similarly, they were prepared to keep

the size of the Board at seven if Stauner had not wanted to leave, and then at six until

Wehrwein resigned. If cost was the key consideration, it should not have mattered who

was departing. For Kill, Roche, and Paulus, however, costs only were worth saving if it

meant eliminating a legacy-VSI seat.

       References to costs also did not appear in Roche‘s report from the Nominating

Committee on March 29, which provided the basis for the Defendant Directors‘ actions.

Roche cited the need to ―rebuild a board that has the skills to effectively oversee the

company‘s business and management‖ and the desire to carry out that task through ―a

careful, thoughtful process that cannot and should not be hurried.‖ Roche Aff. Ex. S at 1.

If anything, his report implied that the Board Reduction Plan was a temporary step and

that the Board would be increasing in size again after the Annual Meeting, albeit with

candidates chosen by the directors rather than the stockholders.


       16
          In an email on February 18, 2016, Kill identified items that he felt the Outside
Directors should obtain in return for agreeing to Pell‘s demand for a new CEO. The first
was ―[s]maller board to save $ ([Zauberman] and [Stauner] to step down).‖ Stuhlman
Aff. Ex. 6 at 1. As with the discussions about board size in 2015, this reference was in the
context of a negotiated resolution.


                                            43
       Given the absence of meaningful contemporaneous evidence supporting the cost-

savings justification, it can be discounted as pre-textual. Even if valid, the Board

Reduction Plan was not sufficiently tailored to that end. If cash had been the issue, the

directors could have found other solutions, such as using options or restricted stock.

Paulus Dep. 18. The limited magnitude of the cost savings also did not justify the major

step of eliminating stockholder choice. The total savings amounted to $40-$50,000 per

director, which was ―a small percentage‖ of Cogentix‘s cash burn. Stauner Dep. 17.

       Similar problems undermine the efficiency justification. The notion that a smaller

board would be more efficient did not appear in the contemporaneous documents, and it

did not make sense either. The board dysfunction was driven by the animosity between

Pell and Kill, which forced the Outside Directors to choose sides. A smaller board would

still have the same dynamic, making the efficiency justification a non sequitur.

       Without legitimate and convincing justifications that are supported by the record,

the Defendant Directors resorted in their briefing to asking two rhetorical questions that

they claimed have no answers. First, they posited: ―Why, if the [Director] Defendants had

truly feared the loss of control through a proxy contest, did they not act to fill the vacant

Wehrwein seat with another so-called ‗Ally‘ of Kill‘s?‖ Dkt. 48 at 43. The factual record

suggests a rather obvious response. Filling Wehrwein‘s seat neither solved the control

problem if Pell could run nominees for three seats, nor mattered for the control problem if

he couldn‘t. Under the former scenario, if the Defendant Directors filled Wehrwein‘s seat

and Pell won three seats in a proxy contest, then Board-level control was lost because

Pell could create deadlock with a 4-to-4 split. Under the latter scenario, if the Defendant


                                             44
Directors reduced the size of Class I to a single seat, then they would retain a 4-to-2

majority regardless. Filling Wehrwein‘s seat would make it 5-to-2, but it would not

change the outcome for purposes of Board-level control. At the same time, if the

Defendant Directors also approved the Board Reduction Plan, as was necessary to protect

their Board-level control, then filling Wehrwein‘s seat would undercut the justifications

on which they hoped to rely. They could hardly claim that they reduced the size of the

Board to save costs and create a more efficient structure if at the same time they were

filling an empty seat. From the standpoint of the Defendant Directors, not filling

Wehrwein‘s seat was good strategy.

      Second, the Defendant Directors asked, ―Why, if the conspiracy was to maintain

or increase the so-called ‗Kill Ally‘ influence on the Board did the [Nominating]

Committee and Board choose to nominate Pell, himself, rather than nominating one or

more other so-called ‗Kill Allies‘ to be elected on the management-sponsored Class I

slate?‖ Dkt. 48 at 44. The factual record again suggests an answer. The Defendant

Directors did not have a reliable alternative candidate. One of the main reasons for

adopting the Board Reduction Plan strategy was to get past the Annual Meeting, at which

point the Nominating Committee could engage in a leisurely process to identify, vet, and

select additional directors. When the time came to nominate candidates in March, the

Defendant Directors had a list of names, and they had made some initial calls, but they

did not have individuals they felt they could count on. Equally important, as a tactical

matter, refusing to nominate Pell would give him an issue for the proxy contest. He

already was alleging that the other directors did not own enough equity and were


                                           45
insufficiently aligned with the interests of the stockholders. If the Defendant Directors

left him out, he could argue that it further evidenced the disconnect between the

Defendant Directors and the stockholders, because the Defendant Directors had decided

not to re-nominate the director with the largest economic interest in the Company. As

with filling Wehrwein‘s seat, not nominating Pell also would undercut arguments the

Defendant Directors hoped to make by drawing a sharper distinction between the two

groups of legacy directors and reinforcing Pell‘s contention that the Defendant Directors

were trying to retain Board control. The smart move was to re-nominate Pell, which is

what the Defendant Directors did.

       Ultimately, the Defendant Directors approved the Board Reduction Plan because it

enabled them to avoid a proxy contest for three seats that could shift control at the Board

level. Their contemporaneous communications refer explicitly to the need to maintain

control and the concomitant benefit of avoiding a proxy contest. I have assumed for

purposes of analysis that the Defendant Directors sought to preserve their control for a

selfless purpose, namely to rebuild the Board after the Annual Meeting with candidates

that they identified, vetted, and selected. By doing so, however, the Defendant Directors

sought to substitute their judgment for that of the stockholders, which Delaware law does

not permit.

       As with the preclusion analysis, the outcome might have been different if the

directors had acted on a clear day. Under those circumstances, justifications like cost

savings or the superior dynamics of a smaller board might well have been sufficient. See

Openwave, 924 A.2d at 242-44. But in this case, the Defendant Directors acted in the


                                            46
face of an anticipated proxy contest. ―That defensive action by the [Defendant Directors]

compromised the essential role of corporate democracy in maintaining the proper

allocation of power between the shareholders and the Board, because that action was

taken in the context of a contested election for successor directors.‖ Liquid Audio, 813

A.2d at 1132. The plaintiff once again has established a reasonable likelihood of success

of a claim for breach of fiduciary duty under the enhanced scrutiny standard.

B.     Irreparable Harm

       The second requirement for a preliminary injunction is a threat of irreparable harm

if the injunction is not granted. Revlon, 506 A.2d at 179. This requirement is met.

       Harm is irreparable unless ―alternative legal redress [is] clearly available and [is]

as practical and efficient to the ends of justice and its prompt administration as the

remedy in equity.‖ T. Rowe Price Recovery Fund, L.P. v. Rubin, 770 A.2d 536, 557 (Del.

Ch. 2000) (quotation marks and citations omitted). ―Courts have consistently found that

corporate management subjects shareholders to irreparable harm by denying them the

right to vote their shares.‖ Telcom-SNI Inv’rs, L.L.C. v. Sorrento Networks, Inc., 2001

WL 1117505, at *9 (Del. Ch. Sept. 7, 2001) (quoting Hubbard v. Hollywood Park Realty

Enters., Inc., 1991 WL 3151 (Del. Ch. Jan. 14, 1991)), aff’d, 790 A.2d 477 (Del. 2002).

―Harm of that nature must be prevented before a shareholders‘ meeting in cases where, as

here, any post-meeting adjudication might come too late.‖ Packer v. Yampol, 1986 WL

4748, at *11 (Del. Ch. Apr. 18, 1986).

       Absent an injunction, the Company‘s stockholders will be prevented from

exercising their voting rights by electing three directors at the Annual Meeting. By pre-


                                            47
ordaining the results of the Annual Meeting, the Board Reduction Plan deprives

stockholders of their right to vote. ―This loss of voting power constitutes irreparable

injury.‖ Phillips v. Insituform of N. Am., Inc., 1987 WL 16285, at *11 (Del. Ch. Aug. 27,

1987) (Allen, C.); see Third Point LLC v. Ruprecht, 2014 WL 1922029, at *25 (Del. Ch.

May 2, 2014) (explaining that had the plaintiffs shown a reasonable likelihood of success

on the merits, ―it also likely would have been able to demonstrate a threat of imminent,

irreparable harm, due to its reduced likelihood of winning the election‖).

C.     The Balancing Of The Equities

       The final element of the injunction standard is a balancing of the equities:

       [A] court must be cautious that its injunctive order does not threaten more
       harm than good. That is, a court in exercising its discretion to issue or deny
       such a . . . remedy must consider all of the foreseeable consequences of its
       order and balance them. It cannot, in equity, risk greater harm to
       defendants, the public or other identified interests, in granting the
       injunction, than it seeks to prevent.

Lennane v. ASK Computer Sys., Inc., 1990 WL 154150, at *6 (Del. Ch. Oct. 11, 1990)

(Allen, C.). Here, the balancing decidedly favors an injunction.

       ―[T]he interests of corporate democracy on which [stockholders] rely have the

greatest effect on the balance of the equities . . . .‖ Sherwood v. Ngon, 2011 WL 6355209,

at *15 (Del. Ch. Dec. 20, 2011). ―Shareholder voting rights are sacrosanct. The

fundamental governance right possessed by shareholders is the ability to vote for the

directors the shareholder wants to oversee the firm.‖ EMAK Worldwide, Inc. v. Kurz, 50

A.3d 429, 433 (Del. 2012). ―The harm threatened here is to the corporate electoral

process, a process which carries with it the right of shareholders to a meaningful exercise



                                            48
of their voting franchise and to a fair proxy contest with an informed electorate.‖ Packer,

1986 WL 4748, at *11.

         Conversely, the Defendant Directors will face no hardship from an injunction. The

risk that stockholders may elect directors whom the incumbents disfavor is no harm at all.

Even when the incumbents themselves could be voted out of office, that fact does not

support a claim of hardship. See Aprahamian v. HBO & Co., 531 A.2d 1204, 1208 (Del.

Ch. 1987) (―The incumbent directors have no vested right to continue to serve as

directors and therefore will suffer no harm if they are defeated.‖).

D.       A Limitation On The Scope of the Injunction

         During the injunction hearing, the Defendant Directors argued that the court

should distinguish between (i) the reduction in the size of the Board from eight to seven,

which eliminated the vacancy in Class II created by Wehrwein‘s resignation, and (ii) the

reduction in the size of the Board from seven to five, which will become effective at the

Annual Meeting, and which also will reduce the number of Class I seats from three to

one. The Defendant Directors argued that any injunction should be limited to the second

phase.

         Pell did not oppose the parsing of the Board Reduction Plan in this fashion, and

the distinction does not appear harmful to stockholder interests. The Class II seat

formerly held by Wehrwein is not up for election at the Annual Meeting, so eliminating it

does not limit the stockholders‘ ability to elect new directors. To the extent it has any

effect on the composition of the Board, it reduces the number of seats held by the

incumbents. That in turn increases the potential influence of any newly elected directors,


                                             49
which enhances rather than impairs stockholders voting rights. If Pell had shown that the

stockholders could fill Wehrwein‘s vacancy at the Annual Meeting, then the analysis

would be different.

       Consequently, as the Defendant Directors requested, the preliminary injunction

does not extend to the elimination of the Class II seat formerly held by Wehrwein.

Pending further developments, the Board has seven seats.

                                 III.     CONCLUSION

       Until this court renders a final decision on the merits, the Defendant Directors are

enjoined from completing the Board Reduction Plan by reducing the number of seats

from seven to five and fixing the number of Class I seats at one. The Board has seven

seats, with three allocated to Class I, two allocated to Class II, and two allocated to Class

III.

       This court‘s granting of a preliminary injunction does not intimate any view about

the pending proxy contest. Having reviewed the evidence in this case, I am inclined to

believe that the merits of Pell‘s platform and the strategic questions that have divided the

Board are matters on which reasonable minds could disagree. For good or ill, the

Company‘s stockholders—not this court—have the right to elect the individuals who, as

members of the board, will direct and oversee the business and affairs of the corporation.

In re Gulla, 115 A. 317, 318 (Del. Ch. 1921). The preliminary injunction preserves their

right to do that, pending the final disposition of the case.




                                              50